Exhibit 10.1

SEVERANCE AGREEMENT

Bucyrus International, Inc. (“Bucyrus”) and Kenneth W. Krueger (“Krueger”) have
jointly decided to terminate their employment relationship. In consideration for
this Severance Agreement and the related Release, Bucyrus and Krueger agree to
the following:

 

  1. Krueger will remain on Bucyrus’ active payroll through December 31, 2009,
at his current compensation and benefit levels.

 

  2. If Krueger remains on Bucyrus’ active payroll through December 31, 2009, he
will be eligible for a 2009 annual cash bonus, if any is paid, in February 2010
at the time Bucyrus pays such bonuses. The annual cash bonus payable in February
2010 will be calculated on the full year 2009 actual results. The annual cash
bonus will not have a reduction factor applied, but may be increased by Bucyrus,
should other then current officers at Bucyrus receive an increase to the bonus
payment granted by Bucyrus’ Board of Directors.

 

  3. If Krueger remains on Bucyrus’ active payroll through December 31, 2009,
Bucyrus will fully vest on such date the premium shares included in his 2006
stock award grant under the Amended and Restated 2004 Equity Incentive Plan (the
“LTIP”). In addition to his 2006 stock award grant, Krueger received stock award
grants in 2007, 2008 and 2009. These grants and relevant plan provisions control
the vesting of these stock awards and any stock appreciation rights (SARs).
Other previously granted stock awards or restricted shares that are unvested
after December 31, 2009, will be forfeited pursuant to the terms of the relevant
plan. All of Krueger’s vested SAR’s must be exercised within three months of his
termination date of December 31, 2009.

 

  4. Krueger will not be eligible to participate in either the annual bonus plan
or the LTIP after December 31, 2009.

 

  5. If Krueger remains on Bucyrus’ active payroll through December 31, 2009,
Bucyrus will continue to deduct deferred compensation from his payroll checks
through that date, but not after that date from any severance payments. Bucyrus
will pay Krueger his SERP and deferred compensation entitlements on or about
July 31, 2010.

 

  6. Bucyrus will continue to make its matches to Krueger’s qualified and
non-qualified savings and pension plans for the plan yeas ending December 31,
2009. Bucyrus will not make any matches for such savings and pension plans for
any plan years after 2009.

 

  7. Commencing on January 1, 2010, Bucyrus will pay Krueger fourteen
(14) months of severance at his current monthly base salary level through
February 28, 2011 (the period from January 1, 2010 through February 28, 2011 is
referred to as the “severance period”). Bucyrus will pay Krueger his severance
in the form of salary continuation on Bucyrus’ regular payroll dates and the
severance payments will be subject to all required payroll deductions and
withholdings. Bucyrus will continue these severance payments to Krueger even if
he secures other employment during the severance period.



--------------------------------------------------------------------------------

  8. During the severance period, Krueger and his dependents are eligible to
continue their coverage under Bucyrus’ health, dental and vision plans at the
active employee rate unless he becomes enrolled in similar group coverage from
other sources during this period. If at the end of the severance period
(February 28, 2011), Krueger and his dependents are still participating in
Bucyrus’ health, dental and/or vision plans, they may elect to continue their
health, dental and/or vision coverage for up to eighteen (18) months from such
date at their expense under federal law (COBRA) unless Krueger enrolls in
health, dental and/or vision coverage through other sources during the severance
period. Krueger’s eligibility for all other benefits from Bucyrus will end on
December 31, 2009.

 

  9. Bucyrus will provide Krueger with reasonable executive outplacement
services at its cost with the firm of Lawrence, Allen & Kolbe, through
December 31, 2011. Krueger is eligible to begin these outplacement services
immediately.

 

  10. Krueger’s Key Executive Employment and Severance Agreement dated as of
August 11, 2008 with Bucyrus (“KEESA”) is hereby immediately and completely
terminated and any Change in Control of the Company (as defined in the KEESA)
that may occur after the date of this Severance Agreement will not trigger any
of the otherwise applicable provisions or benefits under Krueger’s KEESA.

 

  11. In order to receive the benefits of this Severance Agreement, Krueger will
execute a Release of any claims he has against Bucyrus in a form that is
acceptable to Bucyrus.

Krueger further understands and agrees that, in consideration of the promises
Bucyrus is making to him in this Severance Agreement, during the remainder of
his active employment with Bucyrus (through December 31, 2009), the fourteen
month severance period (through February 28, 2011), and for one additional year
(through February 28, 2012), he will not assist or work in any capacity, either
directly or indirectly, for Bucyrus’ competitor, Joy Global, Inc. or any
subsidiary or affiliate thereof (“JOYG”), anywhere in the world where Bucyrus
and JOYG do business. Krueger acknowledges that Bucyrus and JOYG compete on an
international basis and that both the geographic scope of this restriction and
the length of it are reasonable and necessary to protect Bucyrus’ confidential
information and business from unfair competition. If Krueger violates the
promises he makes in this paragraph, he must return to Bucyrus all of the
consideration he received under this Severance Agreement, and he will be liable
for any damages and attorneys’ fees and costs that Bucyrus incurs as a result of
his violation if Bucyrus is required to enforce his promises in a court of law.
In addition, if Krueger violates the promises he makes in this paragraph,
Bucyrus can discontinue any remaining obligations it may have to him under this
Severance Agreement.

 

2



--------------------------------------------------------------------------------

In the event that Krueger should die prior to or during the severance period
(through February 28, 2011), Bucyrus will make any remaining payments under this
Severance Agreement to his wife, Joan E. Krueger. If Joan E. Krueger dies before
the severance period expires, Bucyrus will make any remaining payments under
this Severance Agreement to Krueger’s estate or as Krueger may otherwise have
directed in writing prior to his death.

This Severance Agreement and the related Release is the entire agreement between
the parties upon these subjects and supersedes any prior or similar agreement
upon the same subjects, including but not limited to Krueger’s KEESA.

No modification, amendment, extension or waiver of this Severance Agreement or
any provision of it shall be binding upon the parties unless made in writing and
signed by Krueger and the officer of Bucyrus who executed this Severance
Agreement on Bucyrus’ behalf, or that officer’s successor.

This Severance Agreement and the related Release will be interpreted and
construed, and all rights and remedies determined, under the present and future
laws of the State of Wisconsin.

IN WITNESS WHEREOF, this Severance Agreement is hereby duly executed as of this
3rd day of September, 2009 by Krueger and Bucyrus.

 

KENNETH W. KRUEGER

/s/ Kenneth W. Krueger

BUCYRUS INTERNATIONAL, INC. By:  

/s/ Barbara H. Stephens

Name:  

Barbara H. Stephens

Title:  

SVP, Human Resources

 

3